Title: To George Washington from Brigadier General John Glover, 26 April 1779
From: Glover, John
To: Washington, George



Sir
Providence [R.I.] 26th April 1779.

I wrote your Excellency the 2nd Inst. I accepted of the Furlough Congress was pleas’d to direct, & that I should leave Camp the 20th Inst. but on General Gates’s arrival, he requested me to tarry till General Stark should come in; he is here now, & has the Command of the Brigade lately Commanded by General Varnum. The embarrass’d State of my Affairs with my Domestic concerns being such as makes it my indispensible Duty to go home, & will from some Circumstances (since turn’d up) which are of great moment to myself, take me a much Longer time to settle than I mention’d in my Letter referr’d to above.
I find by your Excellency’s Letter of the 17th to General Gates, my Brigade is order’d to be ready to march at the shortest Notice, which I’m very sorry for, as I cannot be with them without ruining myself & Family.
It was on a presumption that I might be indulg’d with staying at this post the Campaign I accepted the Furlough in which Case I could pay some little Attention to my Family, without injuring the service, which will be impossible for me to do in any other Department. I do not mean by this that I wish to have any other Command than my own Brigade, the behaviour of both Officers & Men being such as has endear’d them to me, & gives me pain to think of parting. nor would I be understood to have any Objection to go any where my Country & Duty as an Officer call’d me; more especially when it’s to be under the Command of General Sullivan, who is my good Friend, & one of the best of Officers.
should it be your Excellency’s pleasure, & Consistent with the good of the service to Counter-Order the marching of my Brigade, I shall with cheerfulness continue in the service this Campaign, & it will lay me under infinite Obligations. I have the Honor to be, most respectfully, Your Excellency’s, most Obedt hume Sert
John GloverB. General
 